David Karl Gross, ABA #9611065
Birch Horton Bittner & Cherot
510 L Street, Suite 700
Anchorage, AK 99501
Telephone: 907.276.1550
dgross@bhb.com

Edward E. McNally, ABA #9203003
Marc E. Kasowitz (Pro Hac Vice)
David J. Abrams (Pro Hac Vice)
David E. Ross (Pro Hac Vice)
Hector Torres (Pro Hac Vice)
Kim Conroy (Pro Hac Vice)
Kasowitz Benson Torres LLP
1633 Broadway
New York, NY 10019
Telephone: 212.542.4757
emcnally@kasowitz.com
mkasowitz@kasowitz.com
dabrams@kasowitz.com
dross@kasowitz.com
htorres@kasowitz.com
kconroy@kasowitz.com

Attorneys for Plaintiffs

                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA

KLOOSTERBOER INTERNATIONAL               )
FORWARDING LLC and ALASKA                )
REEFER MANAGEMENT LLC,                   )
                                         )
               Plaintiffs,               )
                                         )         Case No.: 3:21-cv-00198 (SLG)
       vs.                               )
                                         )
U.S.A., U.S. DEPT. OF HOMELAND           )
SECURITY, U.S. CUSTOMS AND               )
BORDER PROTECTION, and TROY A.           )
MILLER, Acting Commissioner,             )
                                         )
               Defendants.               )




KLOOSTERBOER V. UNITED STATES OF AMERICA, ET AL.                 CASE NO. 3:21-cv-00198-SLG
DECLARATION OF DAVID KARL GROSS                                                 PAGE 1 OF 2


          Case 3:21-cv-00198-SLG Document 53 Filed 09/15/21 Page 1 of 2
                    REPLY DECLARATION OF DAVID KARL GROSS

      Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

      1.       I am a partner at Birch Horton Bittner & Cherot, counsel to Plaintiffs, and

am duly admitted in this court. I make this Declaration in support of Plaintiffs’ Reply

Memorandum of Law in Further Support of Plaintiffs’ Motion for Temporary Restraining

Order and Preliminary Injunction.

      2.       Attached hereto as EXHIBIT 1 is a true and correct copy of CBP

Headquarters Ruling Letter 116021, dated January 21, 2004.

      3.       Attached hereto as EXHIBIT 2 is a true and correct copy of CBP

Headquarters Ruling Letter 105604, dated April 30, 1982.

      4.       Attached hereto as EXHIBIT 3 is a true and correct copy of a CBP

Delegation Order and Attached Guidance, dated April 2021.



 Dated: September 14, 2021

                                            BIRCH HORTON BITTNER & CHEROT


                                                   /s/ David Karl Gross
                                                   David Karl Gross, ABA #9611065




KLOOSTERBOER V. UNITED STATES OF AMERICA, ET AL.                    CASE NO. 3:21-cv-00198-SLG
DECLARATION OF DAVID KARL GROSS                                                    PAGE 2 OF 2


           Case 3:21-cv-00198-SLG Document 53 Filed 09/15/21 Page 2 of 2
